Execution Version
AMENDMENT NO. 1 TO
RECEIVABLES FINANCING AGREEMENT
This AMENDMENT NO. 1, dated as of September 1, 2020 (this “Amendment”), is made
with respect to that certain Receivables Financing Agreement, dated as of
September 17, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”), among HERC RECEIVABLES U.S. LLC, a Delaware
limited liability company (the “US Borrower”) and THE ADDITIONAL CANADIAN
BORROWER TO THE EXTENT ADDED AS A PARTY THERETO, as co-borrowers (each, a
“Borrower” and, collectively, the “Borrowers”), HERC RENTALS INC., a Delaware
corporation (“Herc”), individually and as initial servicer (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Servicer”) and as performance guarantor (in such capacity, together with its
successors and permitted assigns in such capacity, the “Performance Guarantor”),
the LENDERS and MANAGING AGENTS (in each case, as defined therein) from time to
time party thereto, and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“CACIB”),
as Administrative Agent (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”). Capitalized terms used
and not otherwise defined in this Amendment shall have the meanings given to
such terms in the Agreement.
PRELIMINARY STATEMENT:
Each of the parties to the Agreement desires to amend the Agreement on the
conditions set forth herein.
NOW, THEREFORE, the signatories hereto agree as follows:
SECTION 1.Amendments to the Agreement.
(a)Section 7.6 of the Agreement is hereby amended and restated to read as
follows:
The Servicer shall, on each day, be paid a fee (the “Servicing Fee”) daily in
arrears, as contemplated in Section 2.4, equal to the product of (i) 1.00% per
annum (the “Servicing Fee Rate”), (ii) the aggregate Outstanding Balance of the
Pool Receivables owned by the US Borrower and, solely if neither Herc nor any
other Affiliate of the Borrowers acts as Servicer, Pool Receivables owned by the
Canadian Borrower as of the start of the day immediately preceding such day, and
(iii) a fraction, the numerator of which is 1 and the denominator of which is
360.
(b)The definition of “Amendment No. 1 Closing Date” is hereby added to Exhibit I
of the Agreement as follows:
“Amendment No. 1 Closing Date” means September 1, 2020.
(c)The definition of “Boeing” is hereby added to Exhibit I of the Agreement as
follows:
“Boeing” means The Boeing Company and its Affiliated Obligors.
(d)The definition of “Boeing Concentration Percentage” is hereby added to
Exhibit I of the Agreement as follows:


        
37118048.v10

--------------------------------------------------------------------------------



“Boeing Concentration Percentage” means, with respect to all Boeing Receivables,
eight percent (8.0%); provided, however, that if the aggregate Outstanding
Balance of all Boeing Receivables that are Eligible Receivables and that are
more than thirty (30) days past due exceeds 15% of the aggregate Outstanding
Balance of all Boeing Receivables that are Eligible Receivables, any Lender may,
upon prior written notice to the Borrower and the Administrative Agent, reduce
the Boeing Concentration Percentage to a percentage no lower than three point
thirty three percent (3.33%).


(e)The definition of “Boeing Receivable” is hereby added to Exhibit I of the
Agreement as follows:
“Boeing Receivable” means any Receivable the Obligor of which is Boeing.
(f)The definition of “Concentration Percentage” set forth in Exhibit I of the
Agreement is hereby amended and restated to read as follows:
“Concentration Percentage” means (a) for Boeing, the Boeing Concentration
Percentage and (b) for each other Obligor and its Affiliated Obligors, the
applicable percentage determined by reference to the long-term unsecured debt
rating of such Obligor set forth in the following table:

Rating of ObligorPercentageShort-term rating of A-1 or above by Standard &
Poor’s and P-1 or above by Moody’s or, if no short-term rating, a long-term
rating of A or above by Standard & Poor’s and A2 or above by
Moody’s8.00%*Short-term rating of A-2 by Standard & Poor’s and P-2 by Moody’s
or, if no short-term rating, a long-term rating of BBB+ to A- by Standard &
Poor’s and Baa1 to A3 by Moody’s5.00%Short-term rating of A-3 by Standard &
Poor’s and P-3 by Moody’s or, if no short-term rating, a long-term rating of
BBB- to BBB by Standard & Poor’s and Baa3 to Baa2 by
Moody’s1.67%**Non-investment grade/Unrated2.00%*10.00% if the Government
Concentration Percentage ceases to be 12.00%**3.33% if the Boeing Concentration
Percentage ceases to be 8.00%

provided, that for purposes of this definition (i) the long-term and short-term
rating of a parent company shall be imputed to an Obligor and its Affiliated
Obligors to the extent any such Obligor or its Affiliated Obligors does not have
a long-term and/or short-term rating unless the parent company does not support
or guarantee, or the Administrative Agent reasonably believes the parent company
does not support or guarantee and has tangible evidence supporting such belief,
the obligations of such Obligor and/or its Affiliated Obligors, (ii) if an
Obligor has both short-term and long-term ratings, then short-term ratings shall
be used in preference to the long-term rating, (iii) subject to the foregoing,
if any Obligor has more than one such long-term rating or more than one such
short-term
        2
37118048.v10

--------------------------------------------------------------------------------



rating, the lowest such rating shall apply, (iv) if only one rating is
available, such rating will be used to determine the applicable percentage, and
(v) subject to the foregoing, if any Obligor and its Affiliated Obligors have
different ratings (and fall into different “Percentage” categories in the above
table), then the Concentration Percentage for that group of Obligors shall be
determined based on the lower of their respective ratings.
(g)The definition of “CP Disruption Event” is hereby added to Exhibit I of the
Agreement as follows:
“CP Disruption Event” means the inability of any Conduit Lender, at any time,
whether as a result of a prohibition, a contractual restriction or any other
event or circumstance whatsoever, to raise funds through the issuance of its
commercial paper notes (whether or not constituting “Commercial Paper”
hereunder) in the United States commercial paper market.
(h)The definition of “Excess Government Concentration Amount” set forth in
Exhibit I of the Agreement is hereby amended and restated to read as follows:
“Excess Government Concentration Amount” means, at any time, the amount, if any,
by which the Outstanding Balance of Eligible Receivables that are Government
Receivables exceeds the Government Concentration Percentage of the Outstanding
Balance of all Eligible Receivables at such time.
(i)The definition of “Facility Maturity Date” set forth in Exhibit I of the
Agreement is hereby amended and restated to read as follows:
“Facility Maturity Date” means the earliest to occur of: (a) August 31, 2021;
(b) any date designated as the Facility Maturity Date by the Administrative
Agent upon the occurrence of an Event of Default pursuant to Section 9.1; (c)
the date the Aggregate Commitment is reduced to zero pursuant to Section 2.1(c);
and (d) the date, if any, specified by the related Managing Agent upon not less
than thirty (30) days’ prior written notice, which may be delivered to the
Borrower if a CP Disruption Event shall have occurred with respect to a Conduit
Lender and shall have continued for a period of 270 consecutive days, so long as
such Managing Agent shall have notified the Borrower of the occurrence of such
CP Disruption Event and shall have provided the Borrower confirmation that such
CP Disruption is continuing promptly following reasonable periodic request
therefor.
(j)The definition of “Government Concentration Percentage” is hereby added to
Exhibit I of the Agreement as follows:
“Government Concentration Percentage” means, with respect to all Government
Receivables, twelve percent (12.0%); provided, however, that any Lender may,
upon prior written notice to the Borrower and the Administrative Agent, reduce
the Government Concentration Percentage to no lower than ten percent (10%).
(k)The definition of “Herc ABL Facility Agreement” set forth in Exhibit I of the
Agreement is hereby amended and restated to read as follows:




        3
37118048.v10

--------------------------------------------------------------------------------



“Herc ABL Facility Agreement” means the Credit Agreement, dated as of July 31,
2019, among Herc Holdings Inc., a Delaware corporation, Herc Rentals Inc., a
Delaware corporation, Matthews Equipment Limited, a corporation amalgamated
under the laws of the Province of Ontario, the other borrowers party thereto,
the other guarantors party thereto, the lenders from time to time party thereto,
and Bank of America, N.A., as the agent.


(l)The definition of “Interest Calculation Period” set forth in Exhibit I of the
Agreement is hereby amended and restated to read as follows:
“Interest Calculation Period” means (a)(i) initially the period commencing on
(and including) the first day of the Interest Calculation Period in effect as of
the Amendment No. 1 Closing Date and ending on (and including) the last day of
September 2020; and (ii) thereafter, each period beginning on (and including)
the first (1st) day of each month and ending on (and including) the last day of
such month, and (b) on and after the Facility Maturity Date, such other period
(including a period of one (1) day) as shall be selected from time to time by
the Administrative Agent.
(m)The definition of “Reserve Floor Percentage” set forth in Exhibit I of the
Agreement is hereby amended and restated to read as follows:
“Reserve Floor Percentage” means, for any date, the sum of (a) ten percent (10%)
plus (b) the product of (i) the average of the Dilution Ratios for the twelve
(12) most recently ended Settlement Periods, multiplied by (ii) the Dilution
Horizon Ratio computed as of the last day of the most recently ended Settlement
Period.
(a) Paragraph (j)(ii) set forth in Exhibit V of the Agreement is hereby amended
and restated to read as follows:
(j)


(ii) (x) the Performance Guarantor, any Originator, the Servicer or any of their
respective Subsidiaries (other than the Borrowers) shall fail to pay any
principal of or premium or interest on any of its Debt that is outstanding in a
principal amount of at least $175,000,000, in the case of the Performance
Guarantor, or $175,000,000, in the case of any Originator or the Servicer, in
each case, in the aggregate, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement, mortgage, indenture or instrument relating to such Debt; or
(y) any other default in the observance or performance of any agreement or
condition under any agreement, mortgage, indenture or instrument relating to any
such Debt and such default shall continue after the applicable grace period, if
any, specified in such agreement, mortgage, indenture or instrument, if, in
either case: (A) the effect of such non-payment or other default is to give the
applicable debtholders, with the giving of notice or lapse of time if required,
the right to accelerate the maturity of such Debt; (B) such time shall have
lapsed and, if any notice shall be required to commence a grace period or
declare the occurrence of an event of default before notice of acceleration may
be delivered, such default notice shall have been given; and (C) such default
shall not have been remedied or waived by or on behalf of such holder or
holders;






        4
37118048.v10

--------------------------------------------------------------------------------



(b) Paragraph (m) set forth in Exhibit V of the Agreement is hereby amended and
restated to read as follows:
(m) (i) one or more judgments or decrees involving a liability (net of any
insurance or indemnity payments actually received in respect thereof prior to or
within sixty (60) days from the entry thereof, or to be received in respect
thereof in the event any appeal thereof shall be unsuccessful) in excess of
$25,000 shall be entered against either Borrower and such judgments or decrees
shall not have been vacated, dismissed, discharged, stayed or bonded pending
appeal within sixty (60) days from the entry thereof, (ii) one or more judgments
or decrees involving a liability (net of any insurance or indemnity payments
actually received in respect thereof prior to or within sixty (60) days from the
entry thereof, or to be received in respect thereof in the event any appeal
thereof shall be unsuccessful) in excess of $150,000,000 shall be entered
against any Originator, the Servicer or any of their Subsidiaries and such
judgments or decrees shall not have been vacated, dismissed, discharged, stayed
or bonded pending appeal within sixty (60) days from the entry thereof;
SECTION 2. Effectiveness of Amendment. This Amendment shall become effective as
of the date hereof at such time that the Administrative Agent and the Managing
Agents shall have received (i) executed counterparts of this Amendment, (ii)
executed counterparts of the Amended and Restated Lender Group Fee Letter (the
“A&R Lender Group Fee Letter”), (iii) the Upfront Fee, in accordance with the
terms of, and as such term is defined in, the A&R Lender Group Fee Letter, (iv)
an opinion of counsel to the Borrowers and Herc in form and substance
satisfactory to the Administrative Agent and the Managing Agents and (v) such
other documents as the Administrative Agent and the Managing Agents may
reasonably request.
SECTION 3.Transaction Document. This Amendment shall be a Transaction Document
under the Agreement.
SECTION 4.Representations and Warranties. Each of the Borrowers, the Servicer
and the Performance Guarantor makes each of the representations and warranties
contained in Exhibit III of the Agreement (after giving effect to this
Amendment).
SECTION 5.Performance Guaranty Ratification. After giving effect to this
Amendment and the transactions contemplated by this Amendment, all of the
provisions of that certain Performance Guaranty contained in Article VIII of the
Agreement, made by the Performance Guarantor in favor of the Beneficiaries shall
remain in full force and effect, and Performance Guarantor hereby ratifies and
affirms the Performance Guaranty and acknowledges that the Performance Guaranty
has continued and shall continue in full force and effect in accordance with its
terms.
SECTION 6.Confirmation of Agreement; No Other Modifications. Each reference in
the Agreement to “this Agreement” or “the Agreement”, or “hereof,” “hereunder”
or words of like import, and each reference in any other Transaction Document to
the Agreement, shall mean the Agreement as amended by this Amendment, and as
hereafter amended or restated. Except as herein expressly amended, the Agreement
is ratified and confirmed in all respects and shall remain in full force and
effect in accordance with its terms.
SECTION 7.Costs and Expenses. The Borrowers agree to pay on demand all
reasonable costs and expenses in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for the Administrative Agent, the Managing
Agents and the Lenders with respect thereto.
        5
37118048.v10

--------------------------------------------------------------------------------



SECTION 8.GOVERNING LAW. This Amendment shall be governed by and construed in
accordance with the Laws of the State of New York without regard to the
principles of conflicts of law thereof (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law).
SECTION 9.Execution in Counterparts
. This Amendment may be executed in any number of counterparts, and by the
different parties hereto on separate counterparts; each such counterpart shall
be deemed an original and all of such counterparts taken together shall be
deemed to constitute one and the same instrument. A facsimile or electronic copy
of an executed counterpart of this Amendment shall be effective as an original
for all purposes.


[Remainder of this page intentionally left blank]




        6
37118048.v10


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment by their
undersigned, duly authorized officers on the date first above written:


HERC RECEIVABLES U.S. LLC, as Borrower




By:  /s/ Mark Irion 
Name: Mark Irion 
Title: CFO 




HERC RENTALS INC., individually and as initial Servicer




By:  /s/ Mark Irion 
Name: Mark Irion 
Title: CFO 




HERC RENTALS INC., as Performance Guarantor




By:  /s/ Mark Irion 
Name: Mark Irion 
Title: CFO 


[Signature Page to Amendment No. 1 to Receivables Financing Agreement]
         
37118048.v10

--------------------------------------------------------------------------------



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent




By:  /s/ Roger Klepper 
Name: Roger Klepper 
Title: Managing Director 




By:  /s/ Michael Guarda 
Name: Michael Guarda 
Title: Managing Director 

































































[Signature Page to Amendment No. 1 to Receivables Financing Agreement]
        
37118048.v10

--------------------------------------------------------------------------------





CACIB LENDER GROUP:


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Managing Agent


By:  /s/ Roger Klepper 
Name: Roger Klepper 
Title: Managing Director 




By:  /s/ Michael Guarda 
Name: Michael Guarda 
Title: Managing Director 


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Committed Lender


By:  /s/ Roger Klepper 
Name: Roger Klepper 
Title: Managing Director 




By:  /s/ Michael Guarda 
Name: Michael Guarda 
Title: Managing Director 


Commitment: $175,000,000


ATLANTIC ASSET SECURITIZATION LLC,
as Conduit Lender


By:  /s/ Roger Klepper 
Name: Roger Klepper 
Title: Managing Director 




By:  /s/ Michael Guarda 
Name: Michael Guarda 
Title: Managing Director 


[Signature Page to Amendment No. 1 to Receivables Financing Agreement]
        
37118048.v10

--------------------------------------------------------------------------------











LA FAYETTE ASSET SECURITIZATION LLC,
as Conduit Lender




By:  /s/ Roger Klepper 
Name: Roger Klepper 
Title: Managing Director 




By:  /s/ Michael Guarda 
Name: Michael Guarda 
Title: Managing Director 






[Signature Page to Amendment No. 1 to Receivables Financing Agreement]
        
37118048.v10